Citation Nr: 0836448	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-29 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Esq.


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States 
Marines from July 8, 1976 to July 22, 1976 and in the United 
States Navy from April 20, 1984 to May 29, 1984.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Oakland, California which denied the veteran's claim for 
entitlement to service connection for a back injury and for a 
left knee condition.

In his substantive appeal (VA Form 9), received in September 
2006, the veteran requested a hearing before the Board at a 
local VA office.  Subsequently, in March 2007, the veteran 
indicated that he wanted a hearing before the Regional Office 
Decision Review Officer (DRO) instead.  The veteran was 
afforded an informal hearing before a DRO on January 22, 
2008.  The veteran's hearing request before the Board is 
therefore deemed withdrawn.  See 38 C.F.R. § 20.704(e) 
(2007).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence showing that the 
veteran had a preexisting left knee disability that was not 
aggravated during service, and there is no credible evidence 
otherwise relating any current left knee disability to 
service.

2.  The preponderance of the evidence is against the finding 
that the veteran has a back disability that occurred in 
service or is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§  1111, 1112, 1113, 1131, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2007).


2.  A back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R.
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
October 2005.  The RO informed the appellant of the types of 
evidence needed in order to substantiate his claims for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in his possession that pertained to such claims.  

The Board acknowledges that the veteran did not receive 
notice as to the disability rating and effective date 
elements until an April 2006 letter.  Despite the error as to 
timeliness, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision because his 
claims were subsequently readjudicated in a statement of the 
case.  Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service, private, and VA medical records, and 
other pertinent documents discussed below.  The RO has 
obtained the veteran's SMRs, private medical records, and VA 
outpatient records.

As to the issue of obtaining medical examinations or 
opinions, the Board finds that VA was not under an obligation 
to provide examinations, as such is not necessary to make a 
decision on these claims.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in initial service connection claims, 
the VA must provide a VA medical examination where there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.

As will be discussed below, the record is missing critical 
evidence indicating that the claimed disabilities or symptoms 
may be associated with military service. Specifically, there 
is no credible evidence establishing that an event, injury, 
or disease occurred in service, or otherwise associating a 
current disability to an event, injury, or disease in 
service.  Therefore, examinations are not warranted under the 
criteria set forth in McLendon.  See also Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where 
the claimant has been diagnosed as having a disability and 
has proffered competent lay evidence of continuous symptoms 
of the disorder since his discharge, as is the case here.  
Here, in light of inconsistencies in the veteran's statements 
that will be discussed in greater detail below, the Board 
must conclude that the veteran's reports as to a continuity 
of symptoms are not credible.  Thus, as there is no credible 
medical evidence suggesting an association between his 
current symptoms and service, and no credible lay evidence as 
to the presence of symptomatology in service and thereafter, 
the Board finds that the third prong of McLendon is not met, 
and that another VA examination or opinion is not warranted.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA. 
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VCAA notice.  The purpose behind the notice 
requirement has been satisfied, because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claims.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.
§ 1111 (West 2002).

The provisions of 38 C.F.R. § 3.304(b) initially required a 
finding that clear and unmistakable evidence showed that an 
injury or disease existed prior to service in order to rebut 
the presumption of soundness.  However, the provisions of 38 
C.F.R. § 3.304(b) were invalidated as being inconsistent with 
38 U.S.C.A. § 1111.
See generally Cotant v. Principi, 17 Vet. App. 116 (2003); 
Jordan v. Principi, 
17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 
(Fed. Cir. June 1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 16, 2003).

Where a preexisting disease or injury is noted on the 
entrance examination, § 1153 provides that "[a] preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2007).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b) (2007).  Temporary or intermittent flare-
ups of symptoms of a preexisting condition, alone, do not 
constitute sufficient evidence for a non-combat veteran to 
show increased disability for the purposes of determinations 
of service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski,
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 
38 C.F.R. § 3.306(b) (2007).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (2007).
Left knee disability

Preliminarily, the Board notes that in August 1974, the 
veteran underwent knee surgery with a noted history of 
bilateral chronic dislocating patellae.  Medical records 
pertaining to this procedure are associated with the claims 
file.  

The veteran subsequently entered active duty with the Marines 
on July 8, 1976.  On his June 1976 report of medical history, 
the veteran indicated that he had experienced a painful or 
"trick" joint at age 15 and had undergone surgery for such.  
The report of medical examination reflected the same.  The 
Board also notes that the veteran was subsequently passed as 
fit for duty.  However, he came to medical attention during 
processing and was seen in consultation by an orthopedic 
surgeon who recommended that he be discharged.  See July 1976 
Medical Board Report.

Upon examination, the Medical Board found that there was 
marked instability of both patellae with retropatellar 
crepitus and pain on motion.  The Medical Board went on to 
conclude that the veteran did not meet the minimum standards 
for enlistment or induction and that he had no unfitting 
physical disability incurred in or aggravated by active 
military service.  Finally, the Medical Board indicated that 
the veteran should be discharged as a result of its findings.

On April 4, 1984, the veteran reenlisted for active duty 
service with the Navy.  The veteran was seen for complaints 
of left knee pain after twisting his leg and indicated that 
he had undergone surgery prior to his enlistment.  It was 
then determined that there was no recent history of trauma 
since the veteran had arrived at Recruit Training Command.  
Physical examination revealed moderate crepitus with flexion 
and mild laxity to the lateral-collateral, medial-collateral 
and anterior cruciate ligaments.  As a result, it was 
determined that the veteran was unable to run and perform 
physical training.  It was also noted that the veteran had 
failed to indicate that he had a history of knee pain or 
surgery upon enlistment.  Consequently, the Medical Board 
found that the veteran did not meet the minimum physical 
standards upon enlistment with the Navy.  It was the opinion 
of the Medical Board that the medical condition existed prior 
to enlistment and was not aggravated by his military service.  
Therefore, it was recommended that the veteran be discharged 
as a result of its findings. 

The veteran is now denying a pre-existing injury to his left 
knee and maintains that he was pushed down a set of stairs 
while on active duty, causing his injury.  In this regard, 
the veteran has submitted private opinions of record relating 
his left knee injury to service.  He has also submitted lay 
statements from family members.  However, as indicated above, 
the veteran's service medical records consistently and 
indisputably show that the veteran sustained a left knee 
injury prior to service.  More specifically, the veteran was 
found at the time of his in-service complaints, with both the 
Navy and Marines, to have injured his left knee prior to 
service in the Marines, and he acknowledged a prior injury on 
those occasions.  Both Medical Boards also noted that the 
veteran had a history of a left knee disability and that he 
underwent surgery in August 1974 as result thereof.  The 
Board further notes that the May 1984 Medical Board Report 
specifically noted that x-rays revealed "...slight 
irregularity of the subchondral cortex of the medial femoral 
condyle best visualized on the axial projection of the 
patella.  There is also some irregularity of the tibial 
tubercle with suggestive prominence, all indicating stress 
change or post operative change in the past."  

In light of this evidence, the Board the finds the veteran's 
current assertions and those of his family members that he 
had no preexisting injury to be without credibility.  
Furthermore, as numerous medical opinions submitted by the 
veteran that date the onset of his current knee disability to 
military service clearly relied on the erroneous history 
provided by the veteran, the Board finds those opinions to be 
of no probative value.  See Coburn v. Nicholson, 19 Vet. App. 
427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Consequently, the only credible evidence of record as to the 
existence of a preexisting disability consists of the 
veteran's service medical records, including the Medical 
Board Reports discussed above.  Because these records as a 
whole clearly demonstrates that the veteran's left knee 
injury pre-existed service, the Board finds that there is 
clear and unmistakable evidence that the veteran's left knee 
disability preexisted service.  See Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption 
of soundness, there must also be clear and unmistakable 
evidence that the disorder was not aggravated during service. 

As previously noted, the veteran complained of pain in his 
left knee while on active duty.  The Board reemphasizes, 
however, that though the veteran contends that his left knee 
injury is attributable to some occurrence while serving on 
active duty in the Marines, both Medical Boards concluded 
that the veteran had a left knee disability that pre-existed 
service, which was not aggravated therein.  In this regard, 
the Board reemphasizes the extensive in-service evaluations 
conducted by both Medical Boards.  As noted, the veteran has 
submitted several favorable medical opinions relating his 
current knee disability to service; however, as these health 
care providers clearly relied on the erroneous history 
provided by the veteran in rendering their opinions, the 
Board concludes that they are of no probative value.  

Consequently, the Board finds that the only probative and 
credible evidence remaining on the issue of aggravation is 
the conclusion of the Medical Boards that the veteran's 
preexisting left knee disability was not aggravated by 
service.  Accordingly, the Board concludes that there is 
clear and unmistakable evidence that the disability 
preexisted service and was not aggravated during service; 
thus, the presumption of soundness is rebutted.  

The Board finds further, that a discussion of whether the 
presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the veteran's left knee disability 
was not aggravated by service in order to conclude that there 
was a preexisting disorder.  VA's General Counsel found that 
such a finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).  Id.

The Board finds that the evidence demonstrates that the 
existence of a left knee disability has been clearly and 
unmistakably shown to have preexisted service and not been 
aggravated therein.  There is also no credible evidence 
otherwise relating any current left knee disability to 
military service.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim for service connection for a left 
knee disability must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002).

Back disability

March 2007 private treatment records indicate that the 
veteran has degenerative disc disease of the cervical spine 
and degenerative disc disease with a disc bulge or protrusion 
in his lumbar spine.

In this regard, the Board acknowledges the veteran's 
assertion that he currently suffers from a back disability 
that is the result of active duty service.  Specifically, he 
maintains that he incurred a back injury contemporaneously 
with the left knee injury discussed above.  The Board notes 
that review of the veteran's service medical records fail to 
reveal any complaints of or treatment for a back disability 
during service.  The Board also reemphasizes that the veteran 
underwent extensive evaluation regarding his left knee during 
both periods of service, and those records are entirely 
negative for any reference to a back injury, or to any injury 
resulting from being pushed down the stairs.  

The Board recognizes that it may not reject as not credible 
any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant condition or symptoms.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006).  However, this case is not one involving merely an 
absence of any reference to a claimed injury in the service 
medical records.  Rather, this case involves two brief 
periods of active duty, both of which were of less than two 
months duration, and during which the veteran underwent 
extensive evaluation for musculoskeletal disability of the 
knee before being discharged due to that disability.  
Furthermore, in recently reporting having been pushed off the 
stairs and injuring both his left knee and back, the veteran 
specifically denied any preexisting knee injury, despite the 
ample medical evidence to the contrary, and his own previous 
admissions to the contrary.  Under these circumstances, the 
Board finds the veteran's assertion of having sustained an 
injury to his back in service to not be credible.

The Board has considered the July 2007 private opinion of 
W.H, M.D., which noted a history provided by the veteran of 
in-service occurrence of a back injury.  However, the 
physician's notation appears to be merely a recitation of the 
veteran's own self-reported lay history, and thus, does not 
constitute competent medical evidence of diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  
Medical opinions premised upon an unsubstantiated account of 
a claimant are of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  

In summary, the Board finds that there is no credible 
evidence of injury to the back in service, or continuous 
symptoms since service, and no competent evidence otherwise 
relating any current disability to service.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for a back condition 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.




ORDER

Entitlement to service connection for back disability is 
denied.

Entitlement to service connection for left knee disability is 
denied.



____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


